Case 1:20-cr-00266-CMA-GPG Document 159 Filed 08/25/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Criminal Action No. 20-cr-00266-CMA-GPG-01

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   1. AURELLO AMBRIEZ ALVAREZ,

          Defendant.


        ORDER ADOPTING AND AFFIRMING AUGUST 3, 2021 RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE


          This matter is before the Court on the Recommendation of Magistrate Judge

   Gallagher (Doc. #152). The Court notes that pursuant to the terms of the written plea

   agreement, Defendant entered a plea of guilty to an Information charging a violation of

   21 U.S.C. § 846, conspiracy to possess with the intent to distribute a mixture and

   substance containing a detectable amount of marijuana. The Court also notes that

   Defendant consented to Magistrate Judge Gallagher advising him with regard to his

   Constitutional rights and his rights pursuant to Rule 11 of the Federal Rules of Criminal

   Procedure. Magistrate Judge Gallagher conducted the Rule 11 hearing on August 3,

   2021, at which time he appropriately advised the Defendant of his rights and made

   inquiry as to the Defendant’s understanding of the charges, the terms of the plea

   agreement, the voluntariness of his plea, and of the consequences of pleading guilty.


                                               1
Case 1:20-cr-00266-CMA-GPG Document 159 Filed 08/25/21 USDC Colorado Page 2 of 2




   Based on that hearing Magistrate Judge Gallagher recommended that the District Court

   Judge accept Defendant's plea of guilty to the Information.

         Neither the Defendant nor the Government has filed any objections to the

   Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

         1.     Court Exhibits 1 and 2 are accepted and admitted.

         2.     The plea as made in open court on August 3, 2021 is accepted and the
                Defendant is adjudged guilty of violation of 21 U.S.C. § 846, conspiracy to
                possess with the intent to distribute a mixture and substance containing a
                detectable amount of marijuana.


         DATED: August 25, 2021

                                     BY THE COURT:


                                     ___________________________________
                                     CHRISTINE M. ARGUELLO
                                     United States District Judge




                                              2
